In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
VERDA LAWELLIN,          *                           No. 12-333V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *                           Filed: August 27, 2015
v.                       *
                         *                           Attorneys’ fees and costs; award
SECRETARY OF HEALTH      *                           in the amount to which
AND HUMAN SERVICES,      *                           respondent does not object.
                         *
             Respondent. *
******************** *

Lisa A. Roquemore, Law Offices of Lisa A. Roquemore, Irvine, CA for Petitioner;
Lara A. Englund, U.S. Department of Justice, Washington, D.C., for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On August 24, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner filed
an application for attorneys’ fees and costs on April 16, 2014.2 Upon review of
petitioner’s application, respondent raised objections to certain items. Based on
subsequent discussions, petitioner amended her application to request $56,000.00,
an amount to which respondent does not object. The Court awards this amount.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       2
         Respondent filed an opposition to petitioner’s application on May 16, 2014. The
undersigned did not resolve the dispute because a motion for review of Guerrero v. Sec’y of
Health & Human Servs., No. 12-689V, 2015 WL 3745354 (Fed. Cl. Spec. Mstr. May 22, 2015),
remains pending. The parties’ dispute in the present case, which they have now resolved, and
the issues present in Guerrero were substantially similar.
       On May 25, 2012, Verda Lawellin filed a petition for compensation alleging
that the tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine, which she received
on June 17, 2009, caused her to develop brachial neuritis and significantly
aggravated her fibromyalgia. Petitioner received compensation based upon the
parties’ stipulation. Decision, issued Dec. 19, 2013. Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Petitioner seeks a total of $53,500.00, in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $2,500.00, in out-of-pocket litigation expenses while pursuing
this claim. Respondent has no objection to the amount requested for attorneys’
fees and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $53,500.00, in the form of a check made payable to
           petitioner and petitioner’s attorney, Lisa A. Roquemore, for
           attorneys’ fees and other litigation costs available under 42 U.S.C. §
           300aa-15(e).

        b. A lump sum of $2,500.00, payable to petitioner, Verda Lawellin, for
           costs she incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2